Citation Nr: 0307833	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  02-02 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility to receive educational benefits pursuant to 
Chapter 30, Title 38, United States Code.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from July 1993 to May 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an adjudicative determination by the Educational 
Center at the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2002, the 
appellant appeared at a personal hearing held before the 
undersigned at the Los Angeles, California, RO and explained 
his contentions.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The appellant initially entered active duty on July 23, 
1993, with a service obligation of three years.  

3.  On December 15, 1995, after completing 28 months and 23 
days of the initial service obligation, the appellant 
received an Honorable Discharge in order to immediately re-
enlist for another two years.  

4.  When he completed his initial three-year service 
obligation on July 22, 1996, the appellant was awarded a Good 
Conduct Medal for "exemplary behavior, efficiency, and 
fidelity."  

5.  The appellant continued to serve on active duty until 
May 21, 1997, when he received another Honorable Discharge in 
order to immediately re-enlist.  

6.  On May 6, 2000, the appellant was issued a General 
Discharge Under Honorable Conditions due to misconduct.  


CONCLUSION OF LAW

Basic eligibility to receive educational benefits pursuant to 
Chapter 30, Title 38, United States Code is established.  
38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 21.7040, 21.7042 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA were 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The liberalizing provisions of the 
VCAA and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the VCAA or the 
implementing regulations.

II.  Analysis

As pertinent to the present appeal, basic eligibility to 
receive Chapter 30 educational benefits is established when a 
claimant first enters on active duty after June 30, 1985, for 
an initial obligation of three or more years.  The initial 
period of service must be of at least three continuous years 
of active duty, after which the claimant continues on active 
duty; or is released from service on active duty with an 
Honorable Discharge.  38 U.S.C.A. § 3011; 38 C.F.R. 
§§ 21.7040, 21.7042(a).  

In the present case, the appellant initially entered active 
service on July 23, 1993, which is after June 30, 1985.  He 
was initially obligated to serve three years on active duty, 
but instead received an Honorable Discharge on December 15, 
1995, in order to immediately re-enlist for an additional two 
years.  He received the Good Conduct Medal on July 22, 1996, 
upon completion of his initial three-years' service 
obligation, indicating that his continuous service up to that 
point was honorable in character.  

After completing three continuous years on active duty on 
July 22, 1996, the appellant continued to serve on active 
duty until May 21, 1997, when he received a second Honorable 
Discharge in order to immediately re-enlist.  At this point, 
he had satisfied all of the basic eligibility requirements 
for receiving Chapter 30 educational benefits.  See VBA 
Manual M22-4, Part V, paragraph1.17e(4), Example 4.  The fact 
that he later received a General Discharge Under Honorable 
Conditions due to misconduct which occurred after May 21, 
1997, is immaterial to this determination since he had 
previously completed at least three continuous years of 
active duty followed by an Honorable Discharge.  

Accordingly, the appeal will be allowed.  


ORDER

Basic eligibility to receive Chapter 30 educational benefits 
is established.  To this extent, the appeal is granted.  




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

